Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              December 05, 2016

The Court of Appeals hereby passes the following order:

A17A0588. LEVEL PLUMB AND SQUARE, INC. v. SUZANNE VICKERY

      Appellant’s motion to withdraw appeal pursuant to Georgia Court of Appeals
Rule 41 (g) is GRANTED. This appeal is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/05/2016
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.